        Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 1 of 27



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

GREG PALAST and HELEN BUTLER,                   ]
                                                ]
               Plaintiffs                       ]       CIVIL ACTION FILE
                                                ]       NO. ______________
V                                               ]
                                                ]
BRIAN KEMP, in his official capacity            ]
As Secretary of State of the State of           ]
Georgia,                                        ]
                                                ]
               Defendant.                       ]


                                    COMPLAINT

      Plaintiffs Greg Palast and Helen Butler by and through counsel, respectfully

file this Complaint seeking full compliance with their request for information to the

defendant Secretary of State under the public disclosure provisions of the National

Voter Registration Act. Plaintiffs complain on information and belief as follows:

                                  INTRODUCTION

    1. In 1993, the United States Congress passed the National Voter Registration

        Act. 52 U.S.C. § 20501. (NVRA).

    2. This Act was passed based on the following Congressional findings:

               (1) the right of citizens of the United States to vote is a fundamental
      right;
               (2) it is the duty of the Federal, State, and local governments to
               promote the exercise of that right; and

                                            1
     Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 2 of 27



            (3) discriminatory and unfair registration laws and procedures can
            have a direct and damaging effect on voter participation in elections
            for Federal office and disproportionately harm voter participation by
            various groups, including racial minorities.

3.          The purposes of the NVRA act are consistent with these findings and
     are:

            (1) to establish procedures that will increase the number of eligible
                citizens who register to vote in elections for Federal office;
            (2) to make it possible for Federal, State, and local governments to
                implement this Act in a manner that enhances the participation of
                eligible citizens as voters in elections for Federal office;
            (3) to protect the integrity of the electoral process; and
            (4) to ensure that accurate and current voter registration rolls are
                maintained.

4. Based on the above Congressional findings and stated the purposes of the

     NVRA states are required to eliminate barriers to citizens exercising their

     fundamental right to vote. The NVRA puts affirmative duties on state and

     local governments to increase the number of eligible voters. One minor

     purpose of the law is to maintain current and accurate voter registration rolls.

     However the requirements and duties to increase participation and remove

     barriers have been subordinated to many states’ attempts to purge their voter

     rolls, sometimes of groups or individuals who those in power do not want to

     see exercise the franchise. That is, rather than promoting voter registration

     and eliminating unfair discriminatory practices, many States and local

     governments have embraced voter roll purging, and allowed voter roll

     maintenance to eclipse and undermine the ameliorative findings and
                                        2
   Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 3 of 27



   purposes of the NVRA.        In the process, many states, including Georgia

   under the direction of Defendant Kemp, do not ensure that the voter

   registration rolls are current or accurate. In fact they cancel the registrations

   of people who do not change their residences when such cancellations are

   prohibited by the NVRA. This results in the reduction of reducing the

   number of eligible citizens who are registered to vote.

5. Congress determined that in order to ensure that any list maintenance

   activities are implemented in a non-discriminatory manner consistent with

   the purposes and findings of the NVRA the process of maintenance must be

   transparent to the public, 52 U.S. C. §20507 (i) requires:

        (1) Each State shall maintain for at least 2 years and shall make
            available for public inspection and, where available, photocopying
            at a reasonable cost, all records concerning the implementation of
            programs and activities conducted for the purpose of ensuring the
            accuracy and currency of official lists of eligible voters, except to
            the extent that such records relate to a declination to register to vote
            or to the identity of a voter registration agency through which any
            particular voter is registered.

           (2) The records maintained pursuant to paragraph (1) shall include
           lists of the names and addresses of all persons to whom notices
           described in subsection (d)(2) are sent, and information concerning
           whether or not each such person has responded to the notice as of
           the date that inspection of the records is made.

6. This case arises out of Plaintiffs’ concerns that Georgia’s list maintenance

   programs were being implemented in a discriminatory manner in part

   because the State of Georgia participates in the Interstate Voter Crosscheck
                                      3
   Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 4 of 27



   program, which has been determined to disproportionately adversely impact

   voters of color. Thus, to determine if the list maintenance efforts by the

   State of Georgia have been implemented in a non-discriminatory fashion,

   Plaintiffs requested the information under these public disclosure provisions

   of the NVRA.

7. The information was first requested of the Elections Division of the

   Secretary of State’s office through the Georgia Open Records Act. However

   the response was not satisfactory as it required Plaintiffs pay for the time of

   employees to redact the records requested. Plaintiffs therefore followed up

   with a 90-day notice under the public disclosure provisions of the NVRA to

   produce the information in order to prevent litigation.

8. As will be set forth more fully herein, Plaintiffs allege that defendant

   Secretary of State Kemp has violated the public disclosure provisions of the

   NVRA by failing to fully provide the information requested by Plaintiffs.

   Furthermore, Georgia waited until almost the close to the end of the 90-day

   notice period to provide partial information which actually shows hundreds

   of thousands of people’s voter registrations were cancelled based on the

   claim they had moved when they in fact had not moved. By this case

   Plaintiffs seek full disclosure of the information requested in order to fully




                                     4
   Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 5 of 27



   determine whether there the public disclosure provisions of the NVRA have

   been violated.

9. Plaintiffs also believe obtaining this information is necessary to address

   Plaintiffs’ concerns that the procedures used by Defendant to purge the voter

   rolls and Defendant are not uniform and discriminatory.

                               PARTIES

10.Plaintiff Greg Palast is a resident of Los Angeles California. He is an

   internationally known investigative journalist who has reported seminal

   stories on racially-biased vote purges for The Guardian, Harper’s, and BBC

   Television. For the last five years, Plaintiff Palast produced award-winning

   exposés on voter purges in Georgia for Al Jazeera and Rolling Stone. He is

   the Director of the Palast Investigative Fund, a non-partisan not-for-profit

   foundation project supporting complex investigative journalism.

11.Plaintiff Helen Butler is a resident of Atlanta Georgia. She is a long-time

   acclaimed activist for civil and human rights. She serves as the Executive

   Director of the Georgia Coalition for the Peoples’ Agenda. This Coalition

   is based in Atlanta and is active throughout the State of Georgia and leads

   election protection activities.   The Coalition also helps to build state

   coalitions in the Southeast states of Alabama, Mississippi, Louisiana,

   Florida, South Carolina, North Carolina, Tennessee and Kentucky.


                                     5
   Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 6 of 27



12.Defendant Brian Kemp is the Secretary of State of the State of Georgia. He

   is being sued in his official capacity. Secretary Kemp’s responsibilities

   under O.C.G.A. § § 21-2-50(a)(14), 21-2-211 include maintaining the

   State’s official list of registered voters and preparing and furnishing

   information for voters regarding registering and voting. His simultaneous

   role as Chair of the State Elections Board involves him in decisions

   regarding rules and regulations promulgated by the Board to ensure

   uniformity of practices within the State in the conduct of primary and

   general elections. O.C.G.A. § § 21-2-30(d) 21-2-31(1)-(2). Defendant

   Kemp is also the chief election official responsible for the coordination of

   Georgia’s voter list maintenance activities pursuant to the NVRA and the

   Help America Vote Act of 2002 (HAVA). Defendant Kemp is currently a

   candidate for the Governor of the State of Georgia.

                         JURISDICTION AND VENUE

13.This case arises under the National Voter Registration Act 52 U.S. C.

   §20501 et. seq. This Act grants Plaintiffs a private right of action to enforce

   its provisions under 52 U.S.C. §20510(b). The Court has subject matter

   jurisdiction therefore under 28 U.S.C. §1331 and 28 U.S.C. §1343(a). The

   Court has personal jurisdiction over defendant as he is a citizen of Georgia.




                                     6
       Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 7 of 27



       Venue is proper in this District pursuant to 28 U.S.C. §1391 as the actions

       complained of occurred in this District.

                              FACTUAL ALLEGATIONS

Background of this case is in the Crosscheck System

     14. As an investigative reporter, Plaintiff Palast has been interested in many

        issues related to voter suppression. One of the issues which caught his

        attention was the Interstate Voter Crosscheck System. (Hereinafter

        “Crosscheck”)

     15.Crosscheck began in 2005 and initially involved only four states, including

        Kansas, Iowa, Missouri and Nebraska. The purpose was to share data to

        see whether anyone in these states may have “voted twice” and, in

        addition, to provide notice to member states of voters who had allegedly

        moved to another state

     16.Under Kansas Secretary Kris Kobach the program expanded. In 2010,

        thirteen states participated. By 2014, twenty-nine States participated. In

        2017, Crosscheck analyzed 98 million voter registration records from 28

        states and returned 7.2 million "potential duplicate registrant" records to

        member states.

    17.Crosscheck relies on only two points of data for matching: name and date of

       birth. Other data is shown for each voter, but the matches are made only on


                                        7
       Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 8 of 27



       the basis of first and last name, ignoring, for example, mismatched middle

       names.

    18.These matching points have a built-in racial bias, with people of color being

       improperly targeted. This is because people of color are over-represented in

       85 of the 100 most common surnames.

    19.It is not known how many people were purged from the voting rolls

       nationally before the 2016 elections due to Crosscheck.

    20. Beginning in 2014, Plaintiff Palast and his team at the Palast Investigative

       Fund began investigating the issue of voter purges due to Crosscheck, as

       well as voter roll purges in general, in all the Crosscheck-participating states,

       including Georgia.


Initial Information Request


    21.On March 2, 2018, a demand for a list of records under the Georgia Open

       Records Act was sent to the Secretary of State Elections Division at email

       address openrecords@sos.ga.gov from undersigned counsel Mirer on behalf

       of Plaintiff Palast. The letter also informed the Records Custodian that the

       information requested was “required to be made publicly available under

       Section 8 of the National Voter Registration Act (NVRA), 52 U.S.C. §20501

       et seq, which provides that all elections offices make available for at least


                                          8
   Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 9 of 27



   two years “all records concerning the implementation of programs and

   activities conducted for the purpose of ensuring the accuracy and currency

   of official lists of eligible voters.” 52 U.S.C. § 20507(i).

22.The letter also referred to the requesters concerns about Georgia’s use of

   Crosscheck given the racial impact referenced above.

23.The letter stressed the “paramount importance that the public be granted

   access to information regarding the states’ use of Crosscheck data to purge

   voters from their rolls” and requested the following information:

        a. The list of names, addresses, races, and birthdates of voters in
           Georgia who were identified as having been potentially registered
           in one of the other participating Interstate Voter Registration
           Crosscheck states in 2016 and 2017. The undersigned are seeking
           original copies of the list provided by Crosscheck to the
           Elections Division showing the name, address, race, and birthdate
           of the voter with whom each Georgia voter was matched from
           another participating Crosscheck State.

        b. Whether, given the above-described unreliability and the racially-
           disparate impact of the data provided by Crosscheck to its member
           states, Georgia intends to continue its participation in the
           Crosscheck program in 2018, either by providing state voter data to
           the program or by any other means.

        c. The standard procedure followed by the Elections Division in
           response to receipt of the lists described in requests 1-2: Whether
           voters identified by the Crosscheck program are purged from voting
           rolls, placed on inactive status, or any other action, as well as the
           requirements for having voting rights restored once such an action
           has been effectuated.


                                      9
      Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 10 of 27



           d. The list of persons who were sent letters requesting verification of
              addresses in 2016 and/or 2017.

           e. Samples of cards requesting verification of address sent to the
              people listed in request number 6.

           f. The list of names and addresses of all those purged or changed to
              inactive in 2016 and/or 2017 and the basis for each individual being
              removed from the voter rolls, most notably those who were removed
              due to their names being matched with out-of-state voters through
              the Crosscheck program.

           g. The names and addresses of all persons who attempted to vote in
              any 2016 and/or 2017 election and were prevented from doing so by
              virtue of their names being purged or made inactive.

           h. The list of all persons who voted by provisional ballot in any
              election in 2016 and/or 2017.

   24. The response did not provide the records but referred to the cost associated

      with retrieving the records and redacting them, and required a confirmation

      that the costs would be paid before the office would begin to retrieve and

      redact the requested records.


90-day NVRA Notice:


   25. This response from Georgia, as well as other States that claimed similar and

      other barriers to providing un-redacted complete records, led Plaintiffs to

      rethink their requests under State-level Open Records Acts.




                                       10
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 11 of 27



26. Plaintiffs decided to pursue this information under the NVRA disclosure

   provisions alone.

27. On June 12, 2018, Plaintiffs Palast and Butler sent a notice to Defendant

   and asked for the following information as most relevant to their inquiry at

   that time:

        a. The list of names, addresses, and birthdates, and dates of registration

           of voters in Georgia who were identified as being potentially

           registered in one of the other participating Interstate Voter

           Registration Crosscheck states in 2016 and 2017. I am seeking

           original copies of the list provided by Crosscheck to the

           Elections Division showing the name, address, birth date, and

           registration date of the voter with whom each Georgia voter was

           matched from another participating Crosscheck State. Please

           provide this information in an electronically-readable format, such

           as Microsoft

        b. The list of names and addresses of all those purged or changed to

           inactive in 2016 and/or 2017 and the basis for each individual being

           removed from the voter rolls, most notably those who were removed

           due to their names being matched with out-of-state voters through




                                     11
   Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 12 of 27



           the Crosscheck program. Please provide this information in an

           electronically-readable format, such as Microsoft Excel.

28. No response to this letter was received by mid-August, at which time

   Plaintiffs sent a reminder letter on August 14, 2018 that the 90 days would

   expire on September 10, 2018.

29. On September 4, 2018, Defendant Kemp provided a partial response to the

   NVRA request for documents. The partial response included the 2016 and

   2017 registration cancellation lists, and the 2016 and 2017 lists of those

   voters changed from active to inactive. The response denied Plaintiff’s

   requests for the 2016 and 2017 Crosscheck lists, however, claiming that

   Georgia did not use Crosscheck data for voter list maintenance purposes.

30.The lists of voters cancelled or made inactive which was provided along

   with a reason for either the cancellation or inactivation. The data shows

   which voters’ records were run through a systematic process in the Secretary

   of State’s office, which were entered by an official at the County level (user

   action) and those who have been identified as deceased (Vital Process).

31.Results of this analysis is depicted in the charts below:




                                     12
         Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 13 of 27




          2016 Cancellations by Reason
                                                   Removal Process
          Status Reason                          System    Vital Process   Grand Total
          Deceased                                  19,684        37,363       57,047
          Duplicate                                  9,329           -           9,329
          Error                                        639           -             639
          Felon                                     10,702           -         10,702
          Hearing                                      358           -             358
          Mentally Incompetent                          11           -              11
          Moved Out of County                          502           -             502
          Moved Out of State                         3,626           -           3,626
          Not Verified                                 258           -             258
          Voter Requested                              847           -             847
          Grand Total                               45,956        37,363       83,319




2017 Cancellations by Reason
                                                   Removal Process
Status Reason                            System      User Action Vital Process Grand Total
Deceased                                       -          24,224        40,222      64,446
Duplicate                                      -          36,623           -        36,623
Error                                             2          281           -           283
Felon                                          -          14,021           -        14,021
Hearing                                          31          574           -           605
Mentally Incompetent                           -              21           -            21
Moved Out of County                              22          784           -           806
Moved Out of State                               10       11,621           -        11,631
No Activity For 2 Genl Election Cycles     534,510             7           -       534,517
Not Verified                                      8          514           -           522
Voter Requested                                   1        2,201           -         2,202
Grand Total                                534,584        90,871        40,222     665,677




                                           13
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 14 of 27




            2016 Inactives
           Status Reason      SYSTEM     USER ACTION Grand Total
           Returned Mail               2       3,941       3,943
           Grand Total                 2       3,941       3,943


            2017 Inactives
           Status Reason      SYSTEM USER ACTION Grand Total
           NCOA                    116   101,755     101,871
           Returned Mail           194     43,490     43,684
           Grand Total             310   145,245     145,555



32.Plaintiffs were shocked when they saw that over a half a million Georgians

   had their registrations automatically cancelled through the inactivity process

   utilized by the Georgia Secretary of State.

33.Under this process, denoted in O.C.G.A. §§ 21-2-234 and 21-2-235, voters

   who have not voted or made contact with any elections offices in the state

   of Georgia over a period of three years are mailed a notice at the address

   corresponding to their voter registration information, asking them to confirm

   within 30 days whether they still live at that address. If elections officials

   receive no response at the expiration of 30 days, the voter is moved to an

   “inactive list”. If they fail to make contact with elections officials – either

   by voting in any election or any other form of contact – over another two

   general elections, their voter registration is cancelled. In 2017, Georgia

   cancelled the registrations of 534,517 voters following this process, a

   number equivalent 1 in 12 Georgia registrants.
                                     14
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 15 of 27



34.The confirmation process described above is based on NVRA’s allowance

   for voter removals if the State discovers the voter has changed his/her

   residence. A voter cannot be removed solely on the basis of not voting. 52

   U.S.C. § 20507(b)(2)

35.According to Defendant the failure to return the notice suggests that the

   voter may have moved. This makes them inactive and automatically

   removes them from the rolls if they do not vote in two subsequent general

   elections.

36.Plaintiffs, therefore, endeavored to determine whether those 534,517

   individuals cancelled in 2017 for missing 2 general elections were indeed no

   longer living at the address that existed on their original registration.

37.It took some time to find an expert service to analyze this data. Eventually

   Plaintiff Palast found a service to do the verification.

38.The service received a file of 555,702 voter registration records, which

   comprised the relevant portions of both the 2016 and 2017 cancelled voter

   lists originating from the State of Georgia. These records excluded voters

   cancelled for being deceased, for being convicted felons, those adjudged

   mentally incompetent, and other standard conditions that disqualify voters.

   The service then read and corrected address fields, parsing them into street




                                     15
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 16 of 27



   address, city, state, and zip code, as the State of Georgia had not provided

   them in a usable standard address format.

39.From that process, 458,556 were further processed through postal “hygiene”

   routines including address standardization, zip code correction, NCOA

   (National Change of Address) and PCOA (Proprietary Change of Address)

   databases. Out of these processes, the service delivered output that included

   assessment of mail deliverability and verification of a named individual at

   an address.

40. The process outlined above is considered by professional data analysts to

   be the standard of reasonable proof for determining whether an individual

   does in fact reside at a particular address.

41.On October 2, 2018, before the process of verifying addresses could be

   completed Plaintiff Palast and many civil rights leaders including the

   leadership    of   the    Southern     Christian   Leadership   Conference,

   Rainbow/PUSH Coalition, Atlanta NAACP, the New Georgia Project and

   others held a press conference in Atlanta to publicize the magnitude of the

   cancellations.




                                     16
       Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 17 of 27



    42.The analysis of the data performed by the service on the cancellation list

        showed at least 1 340,134 Georgians of the 555,702 Georgians whose

        registrations were cancelled (or 61%) still lived at the address where they

        lived when they registered to vote. In other words, 61% of voters cancelled

        for supposedly moving are more likely than not still living precisely where

        they lived before the inactive-to-cancel process was started against them.




Lack of Crosscheck Data

    43.Further, Plaintiffs were and remain concerned that Crosscheck has been used

        to identify voters who possibly moved particularly given that list’s built in

        racial bias. Plaintiffs are, therefore, seeking the full disclosure of the

        information requested including the 2016 and 2017 Crosscheck lists.




1
 Plaintiffs say “at least” 340,134 because, due to data formatting problems, only
458,556 of the original 555,702 records could be sent through the verification
process. The inclusion of the excluded 96,000 records could only have increased the
numbers of voters erroneously cancelled from Georgia’s rolls, likely increasing the
percentage of the 555,702 people whose registrations were cancelled and who have
not moved.
                                         17
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 18 of 27



44.Defendant Kemp’s resistance to producing the Crosscheck lists and

   description of the Georgia Crosscheck operation is inconsistent with the

   prior response of his office. In contrast to Defendant’s position at present, in

   2014 in response to an Open Records request and informal requests by

   Plaintiff Palast, Secretary Kemp’s office gave a member of Plaintiff Palast’s

   investigation team the entire 2013 Crosscheck list, description of its

   operation and the address confirmation cards used in the program. It was

   the Georgia Crosscheck list provided by defendant Kemp’s office that

   produced the data showing that the Crosscheck program is both highly

   inaccurate and racially biased.

45.Plaintiff thus performed a comparative data analysis of the 2013 Crosscheck

   list and the 2016/2017 cancelled voters list.

46.This analysis showed that of the 534,517 Georgia voters cancelled for No

   Activity for two General Election Cycles, at least 106,435 of those voters

   were also on the 2013 Crosscheck list.




                                     18
       Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 19 of 27




      2013 Crosscheck Matches to 2016/2017 Cancellations
     Status Reason                                2016 Cancels 2017 Cancels Grand Total
     Duplicate                                             35           119         154
     Error                                                                2           2
     Felon                                                246           220         466
     Hearing                                               26            55          81
     Mentally Incompetent                                   2                         2
     Moved Out of County                                   41            48          89
     Moved Out of State                                   449         1,350       1,799
     No Activity For 2 General Election Cycles                      106,435     106,435
     Not Verified                                           5            13          18
     Voter Requested                                       70           156         226
     Grand Total                                          874       108,398     109,272




Posting this Data on the Gregpalast.com website

    47.These analyses of the cancellation data to took time due to the size of the

       data files. The complete analyses were not complete until on or about

       October 4, 2018.

    48.Due to the fact that 340,134 of 555,702 people whose registrations had been

       cancelled for allegedly having moved still lived at the address reflected on

       their registrations, and the fact that these persons did not know their

       registrations were cancelled, Plaintiff Palast decided to put the list of all

       those purged on his website, www.gregpalast.com, to let people know about

       their status and give them the opportunity to re-register before the October

       9, 2018 deadline.


                                                 19
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 20 of 27



49.The names were loaded into the website by October 7, 2018.

50.Word spread as soon as the “purge list” was posted, and the website was

   immediately inundated with people checking for their names.

51.In the short time between the posting of the purge list and the close of

   registration, at midnight on October 9, 2018, over 100,000 people visited the

   website.

52.The website gave people information about how to reregister if they found

   their name on the list. It also gave people the opportunity to contact Plaintiff

   Palast to share their information.

53.Over 1,000 people requested information from Plaintiff Palast, which was

   provided to them in a return email in less than two days.

54.Even if all 100,000 people who visited Plaintiff Palast’s website had their

   registrations cancelled and were subsequently able to re-register, there are

   still likely almost a quarter of a million previously registered voters who

   may want to vote in this election who will find their registrations cancelled

   based on an assumption that they had moved when they had not.

55.This is a travesty for the people of Georgia whose fundamental right to vote

   has been taken without any formal notice that their registrations have been

   cancelled.




                                        20
       Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 21 of 27



    56.The failure of the State of Georgia and defendant to ensure all who want to

       vote can vote undermines the democratic process.

    57.The data also shows because at least 340,134 people whose registrations are

       cancelled have not moved, the voter rolls in the State of Georgia have

       become more inaccurate and not current as required by the NVRA.

       Contrary to the purposes of the NVRA the voting rolls have not expanded

       but likely contracted by almost a quarter million people who would

       otherwise be eligible to vote on November 6, 2018.

Failure of Georgia to provide complete information under the NVRA Request

    58. As noted above, 106,435 of the 534,510 Georgians who had their

       registrations cancelled because they allegedly had moved were also on the

       2013 Crosscheck list.

    59.Plaintiffs had requested in their June 12, 2018 information request the basis

       for people having their registrations cancelled.

    60.Purging of voters from the voting rolls based on missing two election cycles

       is an indication that Georgia was implementing O.C.G.A. § 21-2-234, noted

       above.

    61.In light of Plaintiffs’ request for the basis for the cancellations, Plaintiffs

       sought the confirmation notices which would have gone out in 2013.




                                         21
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 22 of 27



62.Plaintiffs have been in touch with Secretary of State Kemp’s General

   Counsel Ryan Germany about the confirmation notices and the 2016 and

   2017 Crosscheck lists. Mr. Germany has said he would send out the

   confirmation notices from 2013-2014 but they have not been received as of

   yet.

63.As to the Crosscheck lists Mr. Germany stated in his October 4, 2018 letter

   responding to requests for the Crosscheck lists: “Georgia does not and has

   not ever used Crosscheck data for any list maintenance of any voter

   registration purpose, whatsoever.”

64. This unequivocal statement is contradicted by Mr. Kemp’s predecessor

   Karen Handel, who in a video interview with Plaintiff Palast when she was

   running for Congress in the special election in 2017 said: “We used

   Crosscheck to make sure illegal voters were not on our rolls.”     Plaintiff

   Palast asked if any illegal voters were ever found and she replied

   affirmatively.

65.In addition, in 2014, in providing the list to the Palast Investigative Fund

   team, defendant Kemp’s then Deputy held a discussion of the way Georgia

   took action based on the Crosscheck lists obtained from Secretary Kobach

   of Kansas.




                                    22
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 23 of 27



66.Furthermore, the official website of Interstate Crosscheck and presentations

   to the national association of Secretaries of State show Georgia as

   participating in Crosscheck in every year from 2013 through 2017.

67. At least one person who was on the 2013 Crosscheck list contacted Plaintiff

   Palast and told him that he voted in 2008 and 2012 for President Obama, but

   his voter registration was cancelled. The voter was on the 2013 Crosscheck

   list obtained from Defendant Kemp. This voter’s registration could not have

   been cancelled using the procedure which requires a voter to have no contact

   for three years, fail to return a confirmation post-card, and then fail to vote

   in another two elections. As this registrant voted in 2008 and 2012, the only

   reasonable conclusion is that the voter was sent a confirmation postcard only

   because he appeared on the 2013 Crosscheck list.

68.One possible explanation for this is that Georgia is using the Crosscheck

   data as a proxy for believing a person has moved to another state so as to

   trigger the sending of a confirmation notice.

69.Mr. Germany further stated that, while both the 2016 and 2017 Crosscheck

   lists were provided to Georgia, the State undertook no action with them and

   he was thus unable to locate either list. He was asked by undersigned counsel

   Mirer to ask for the lists back from Kansas. On October 11, 2018, Mr.




                                     23
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 24 of 27



   Germany verbally informed undersigned counsel Mirer that they would not

   do that and would not turn over these lists.

70.In addition, Defendant Kemp redacted the middle names of voters purged.

   It is well known from Plaintiff Palast’s report in Rolling Stone magazine and

   other outlets that one of the major flaws of Crosscheck is that the list, and

   the Georgia list specifically, “matched” voters even though they have

   different middle names. Specifically, the 2013 Georgia Crosscheck list

   provided by Defendant to Plaintiff Palast includes over 100,000 Georgia

   voters who supposedly moved out of Georgia—because a voter with their

   first and last name was located in another state – although in each state, the

   Georgian was matched with a voter with a different middle name. For

   example, Gary Anthony Jackson of Georgia was supposed to be the same

   voter as Gary Lee Jackson Jr. of Illinois. On information and belief,

   Defendant’s redacting the middle names of voters purged in 2017 is a

   method of concealing the possible role of Crosscheck in identifying voters

   who have allegedly left the state.

71.Over the five years of investigative reports published and broadcast by

   Plaintiff Palast on Crosscheck, seen locally, nationally and internationally,

   at no time until in response to Plaintiffs’ request for Crosscheck lists did

   defendant’s office aver that it did not use Crosscheck for list maintenance.


                                    24
  Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 25 of 27



72.Based on the foregoing there is reason to suspect Georgia is using

   Crosscheck data for voter registration list maintenance, to identify those who

   may have moved from the state, triggering the sending of a postcard in 2013

   or 2014, thus leading to the cancellation of the voter’s registration in 2017

   if the voter missed two elections. Without access to the full information

   requested, it is impossible to audit if and how Crosscheck is used or misused

   in list maintenance in the past or the future.

73.Getting lists of voters whose names match voters in other states for

   comparison purposes is a program or activity conducted for the purpose of

   ensuring the accuracy and currency of official lists of eligible voters, (even

   if that includes maintenance of lists of other Crosscheck States) and thus is

   a record that is subject to public disclosure under the NVRA. 52 U.S.C. §

   20507(i) mandates the provision of these lists for a period of two years,

   which entitles Plaintiffs to the Crosscheck lists from 2016 and 2017.

74.Also because the NVRA requires that any activity to ensure the maintenance

   of an accurate and current voter registration roll must be uniform, non-

   discriminatory and in compliance with the Voting Rights Act, if the

   Crosscheck list has been used to identify voters who may have possibly

   moved, Georgia will not be acting in a way that is uniform or

   nondiscriminatory.


                                     25
   Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 26 of 27



75.Because Defendant Kemp has not fully complied with Plaintiffs’ requests

   for information under the NVRA, he has violated Plaintiff’s rights to full

   information under the NVRA. Plaintiff’s accordingly seek an order requiring

   Defendant Kemp to turn over these Crosscheck lists forthwith so that

   Plaintiff’s may determine if Defendants have engaged in discriminatory or

   arbitrary conduct under the NVRA which has eliminated the voting rights of

   hundreds of thousands of Georgian citizen.

                        COUNT I
   VIOLATION OF PUBLIC DISCLOSURE PROVISIONS OF THE
                         NVRA

76. Plaintiffs repeat and re-allege each of the allegations contained in this

   complaint as if fully stated herein.

77.Based on the foregoing, by failure to provide full response to Plaintiffs’

   request for public disclosure of the Crosscheck lists as stated above, the

   Defendant has violated the NVRA public disclosure provisions after being

   given 90 days’ notice.

78.Pursuant to 52 U.S.C. § 20510 (b)(2) Plaintiffs bring this action to seek full

   compliance with their information requests stated above.



                         RELIEF REQUESTED

 WHEREFORE, Plaintiffs respectfully request that this Court enter judgement


                                     26
      Case 1:18-cv-04809-ELR Document 1 Filed 10/17/18 Page 27 of 27



           A. Finding that the Defendant Kemp has violated the public disclosure

              provisions of the NVRA as stated in the complaint,

           B. Order Defendant Kemp to provide the 2016 and 2017 Crosscheck

              lists with full names of those on the lists to Plaintiffs, and

           C. Award Plaintiffs their costs and expenses and attorneys’ fees as

              provided by law.

           D. Grant any other relief as the Court deems just and proper.



           Respectfully submitted,




                                      S/ G. BRIAN SPEARS
                                      GA Bar # 670112
                                      Attorney for Plaintiffs

1126 Ponce de Leon Ave.
Atlanta, GA 30306
(404) 872-7086
bspears@mindspring.com

                                      Jeanne Mirer
                                      NY Bar # 4546677
                                      Attorney for Plaintiffs
                                      Pro Hac Application pending

Mirer, Mazzocchi & Julien PLLC
150 Broadway, 12th Floor
New York, NY 10038
(212) 231 2235


                                        27
